DETAILED ACTION

	This office action is in regards to the amendment dated June 6, 2022. 
	Claims 1, 3, 6, 9 and 15 have been amended; and claim 2 has been canceled. 

Allowable Subject Matter
Claims 1 and 3-15 are allowed.

Reasons for Allowance
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose a method for controlling injection of a gaseous fuel, such as hydrogen or a hydrogen based gas, and a water-based fluid medium into a combustion engine, the method comprising the steps of: in a first operational mode injecting the gaseous fuel and optionally the water based fluid medium into a combustion chamber of the engine at a relatively high pressure; in a second operational mode injecting water as liquid into the engine to reduce the temperature and pressure inside the combustion chamber, and injecting the gaseous fuel into the combustion chamber at a relatively low pressure, wherein the gaseous fuel is supplied to the combustion chamber by at least one pressurized tank, and the method further comprises the step of changing the operational mode of the engine from the first operational mode to the second operational mode when the available fuel pressure in the pressurized tank prevent injection of gaseous fuel at said relatively high pressure. 
Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor render obvious the present invention as set forth in claims 1 and 3-15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEUTA B HOLBROOK whose telephone number is (571)270-3276. The examiner can normally be reached Monday - Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDSAY LOW can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEUTA HOLBROOK/
Examiner
Art Unit 3747



/GEORGE C JIN/Primary Examiner, Art Unit 3747